Plaintiff's action is for damages against the city of Greensboro for alleged negligence in failing to keep a portion of Randolph Avenue safe for travel. At the place the injury occurred there is a decided curve in the street, and straight ahead, in the direct line of travel, there is a disused road, formerly a part of the main way. This old road is not barricaded from the street, and the allegation is that the street was not sufficiently lighted at that point to enable the deceased to discover the surroundings. There was a slight declivity, a ditch, and trees growing near the old road which it is alleged were a source of danger, and the whole situation is alleged to be of such a character as to lure deceased into a trap.
Driving down this street with some companions late at night, deceased failed to take the curve, drove off the highway, and was killed.
We agree with the court below that there is no evidence to sustain a verdict for the plaintiff and the judgment as of nonsuit was proper.
Affirmed.